DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 were cancelled, 13-29 were added by preliminary amendment, claims 13-29 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19199660.2, filed on 09/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19, 21-23, 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maneval et al(US 20200036729 A1:IDS supplied) in view of Biernat et al(US 20190340269 A1) .

With regards to claim 13, Maneval discloses, An industrial process controller comprising: 
at least three field devices coupled to one another by means of a data link, with the field devices controlling and/or monitoring an industrial process ([0062] FIG. 2 shows one design of the system according to the invention. A plant A with automation technology is shown. Multiple computer units WS1, WS2 in the form of workstation PCs in the control level of plant A are connected to a communication network F. Such computer units serve as higher-level units (control system or control unit), among other things for process visualization, process monitoring and engineering, such as for operating and monitoring field devices F1, F2, F3, F4.), 
the field devices being configured to store a block chain, wherein the block chain comprises a plurality of blocks, and wherein the blocks store use data ([0064] Each of the nodes TK has a database DB. The DB databases are designed in such a manner that one of the decentrally distributed DB databases is arranged in each node TK. The databases DB receive all data blocks at any time, such that all databases DB have the identical amount of data.), and
Maneval does not exclusively but Biernat teaches, 
 the field devices being configured to delete one or more blocks from the block chain and to adapt the block chain to the change caused by the deletion ([0128]; For example, the industrial blockchain associated with an item of perishable product can be configured to delete itself after an elapse of a time duration after which it can be assumed that the product was consumed (e.g., three months after the product is sold, as determined based on credit card transaction data). In another example, the blockchain associated with a product may be configured to delete itself after the product leaves the manufacturing facility if the blockchain's data only has utility internally during the manufacturing process. Automatic deletion of an industrial blockchain will extend back to the blockchain's root to ensure that blockchain's data can still be validated. Alternatively, when the deletion event occurs, the blocks of the blockchain can be maintained while the associated transaction data is deleted, or a new root can be set such that a later portion of the blockchain remains while an earlier portion is deleted. The portion of the blockchain that is deleted can be dependent on the blockchain's hierarchy. In another example configuration, a blockchain's expiration definition can specify that only a selected subset of participating devices—those not requiring the blockchain's data—may delete the blockchain in response to the deletion event, while other devices may maintain the blockchain. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maneval’s device with teaching of Biernat in order to provide access to data from multiple parties in a decentralized manner (Biernat[0051])

With regards to claim 14,  Maneval further discloses, wherein the field devices are configured to store one or more of the following categories of use data in the block chain: - events; - data that relate to the industrial process; - configurations of the field devices; and - data input by a user ([0002] Field devices that are used in industrial plants have already become known from prior art. Field devices are often used in both process automation technology and in production automation technology. In principle, field devices are all devices that are employed at line and that supply or process data or information related to the process.).

With regards to Claim 15, Maneval in view of Biernat discloses, wherein the events comprise at least one of the following: changes of hardware, software, firmware and errors (Biernat [0076] Such transactions can include, for example, detected events or measured metrics observed on the controlled machine, system, or process 1320 based on input signals 1312 (e.g., temperature, pressure, or flow metrics; quality check results such as bolt torque or leak test values; etc.), operator actions identified based on the operator commands 1302 or operator interactions with control panel devices or safety devices (e.g., pushbuttons, switches, light curtains, safety mats, safety pull cords, etc.), programmatic events generated internally by the controller 1210 based on execution of control program 1204 (e.g., alarm events, controller diagnostic events, etc.), deviations of measured telemetry values from a defined range, detected states of industrial sensors, changes of states of industrial safety devices (e.g., light curtains, emergency stop push buttons, pull cords, safety mats, etc.), or other such recordable transactions.). Motivation would be same as stated in claim 13.

With regards to Claim 16, Maneval in view of Biernat discloses, wherein the field devices are configured to perform a recalculation of at least some of the blocks remaining after the deletion (Biernat [0128] Automatic deletion of an industrial blockchain will extend back to the blockchain's root to ensure that blockchain's data can still be validated. Alternatively, when the deletion event occurs, the blocks of the blockchain can be maintained while the associated transaction data is deleted, or a new root can be set such that a later portion of the blockchain remains while an earlier portion is deleted. The portion of the blockchain that is deleted can be dependent on the blockchain's hierarchy. In another example configuration, a blockchain's expiration definition can specify that only a selected subset of participating devices—those not requiring the blockchain's data—may delete the blockchain in response to the deletion event, while other devices may maintain the blockchain.). Motivation would be same as stated in claim 13.

With regards to Claim 17, Maneval in view of Biernat discloses, wherein the recalculation takes place before the deletion ((Biernat [0128] Automatic deletion of an industrial blockchain will extend back to the blockchain's root to ensure that blockchain's data can still be validated. Alternatively, when the deletion event occurs, the blocks of the blockchain can be maintained while the associated transaction data is deleted, or a new root can be set such that a later portion of the blockchain remains while an earlier portion is deleted. The portion of the blockchain that is deleted can be dependent on the blockchain's hierarchy. In another example configuration, a blockchain's expiration definition can specify that only a selected subset of participating devices—those not requiring the blockchain's data—may delete the blockchain in response to the deletion event, while other devices may maintain the blockchain. Note: its obvious root calculation should be prior to deletion). Motivation would be same as stated in claim 13.

With regards to claim 18, Maneval in view of Biernat further discloses, wherein the blocks of the block chain are linked and have a sequence, wherein the chain link between two blocks comprises a checksum, ([0018] In accordance with a particularly preferred design of the system according to the invention, it is provided that the data block is designed according to a data block of the blockchain technology and is linked according to blockchain technology with data blocks created at earlier points in time. The data block is designed in such a manner that it contains a data area and a checksum in the form of a hash value. The data area contains all transactions that were generated after the last data block was created. Such transactions are calculated to an intermediate value using an algorithm; for example, the “Merkle root” of all transactions contained in the data area of the data block is calculated. The hash value of the data block is generated from such intermediate value and the hash value of the preceding data block.) and wherein the checksums are recalculated on the recalculation of the blocks ((Biernat [0128] Automatic deletion of an industrial blockchain will extend back to the blockchain's root to ensure that blockchain's data can still be validated. Alternatively, when the deletion event occurs, the blocks of the blockchain can be maintained while the associated transaction data is deleted, or a new root can be set such that a later portion of the blockchain remains while an earlier portion is deleted. The portion of the blockchain that is deleted can be dependent on the blockchain's hierarchy. In another example configuration, a blockchain's expiration definition can specify that only a selected subset of participating devices—those not requiring the blockchain's data—may delete the blockchain in response to the deletion event, while other devices may maintain the blockchain. Note: its obvious root calculation should be prior to deletion [0132]). Motivation would be same as stated in claim 13.

With regards to claim 19,  Maneval further discloses, wherein the checksum of a respective block comprises a hash value relating to at least some of the use data of the block ([0018] In accordance with a particularly preferred design of the system according to the invention, it is provided that the data block is designed according to a data block of the blockchain technology and is linked according to blockchain technology with data blocks created at earlier points in time. The data block is designed in such a manner that it contains a data area and a checksum in the form of a hash value.)

With regards to claim 21, Maneval in view of Biernat further discloses, wherein the block chain comprises a genesis block, ([0053] FIG. 5 is a graphic illustrating a blockchain architecture. Blockchains are a linked hierarchical list 502 of transaction blocks 404, where chains of related, linked transaction blocks 404 within the hierarchy (e.g., chain 504) stem from an initial genesis block 506. Each block 404 has a cryptographic identity, which is calculated by the header data 508 in the block. Each block 404 contains the hash of the previous block in the chain.)and wherein the field devices are configured to leave the genesis block unchanged and/or to delete the respective oldest block or blocks on the deletion of blocks ((Biernat [0128] Automatic deletion of an industrial blockchain will extend back to the blockchain's root to ensure that blockchain's data can still be validated. Alternatively, when the deletion event occurs, the blocks of the blockchain can be maintained while the associated transaction data is deleted, or a new root can be set such that a later portion of the blockchain remains while an earlier portion is deleted.). Motivation would be same as stated in claim 13.

With regards to claim 22, Maneval further discloses, wherein the field devices are configured to create new blocks of the block chain ([0018] In accordance with a particularly preferred design of the system according to the invention, it is provided that the data block is designed according to a data block of the blockchain technology and is linked according to blockchain technology with data blocks created at earlier points in time).

With regards to claim 23,  Maneval further discloses, wherein the field devices are configured to create new blocks of the block chain periodically, in a recurring manner, and/or on the presence of at least a predetermined volume of new use data ([0009]-[00013] a plurality of transaction creation units, wherein each of the field devices is assigned one of the transaction creation units, wherein the transaction creation units create transactions and wherein a created transaction contains data from the field devices respectively assigned to the transaction creation units; [0011] at least one block creation unit, which at regular intervals processes at least one created transaction to form a data block;).

With regards to claim 26, Maneval further discloses, wherein the field devices are configured to establish a time synchronization with one another (Biernat [0047] Moreover, even within the confines of a single industrial enterprise, information may be collected and tracked using separate (and possibly disparate) systems, and under different data formats, for different production areas or departments. Aggregating this segregated data into a common presentation that yields greater insight into manufacturing or business operations can be difficult, requiring normalization of the disparate information, time synchronization between the items of data, etc.[0136]).

28-29 are method and device claims corresponding to process claim 13 also rejected accordingly. 

Claims 20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maneval et al(US 20200036729 A1) in view of Biernat et al(US 20190340269 A1) and  Winarski(US 10860259 B1).

With regards to claim 20, Maneval in view of Biernat do not but Winarski teaches, wherein the field devices are configured to perform the deletion in order to keep the memory space required for the block chain below a predetermined limit value (Col 2 line 45-67; The blockchain archival appliance may also interrogate the groups of the blockchain blocks stored in the disk-tier storage level with respect to the second aging criteria for bundling into the set for migration to the tape-tier storage level when the disk-tier storage level has its capacity filed to a second threshold level. The first threshold level may be greater than 60% of the storage capacity of the cache-tier storage level. The second threshold level may be greater than 60% of the storage capacity of the disk-tier storage level. The blockchain archival appliance may also generate data pointers to the blockchain blocks stored in the cache-tier, disk-tier, and tape-tier storage levels and stores them within the ledger to link the blockchain blocks across the cache-tier, disk-tier, and tape-tier storage levels into the contiguous blockchain. This method may also include deleting blockchain blocks from the cache-tier storage level after they have been bundled into the group and migrated to the disk-tier storage level and deleting groups of blockchain blocks from the disk-tier storage level after they have been bundled into the set and migrated to the tape-tier storage level. In a typical network embodiment, the cache-tier storage level has more storage nodes than the disk-tier storage level, the disk-tier storage level has more storage nodes than the tape-tier storage level, and the tape-tier storage level is located at a geographically remote disaster data recovery facility.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maneval in view of Biernat’s device with teaching of Winarski in order to addressing various engineering and software challenges facing the integration of these disparate technologies using storage tier maps stored in ledgers and secondary archival blockchains (Winarski col 1line 5-15;)

With regards to Claim 24-25, Maneval in view of Biernat and Winarski discloses, wherein deleted blocks are stored in a central unit and/or in a single field device; wherein deleted blocks are only stored, in a central unit and/or in a single field device (Winarski  col 2 line 45-67; In a typical network embodiment, the cache-tier storage level has more storage nodes than the disk-tier storage level, the disk-tier storage level has more storage nodes than the tape-tier storage level, and the tape-tier storage level is located at a geographically remote disaster data recovery facility). Motivation stated in claim 20 above.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maneval et al(US 20200036729 A1) in view of Biernat et al(US 20190340269 A1) and  CHRISTENSEN et al(US 20030014536 A1).

With regards to claim 27, Maneval in view of Biernat do not but CHRISTENSEN teaches, wherein the field devices are configured to establish a time synchronization with one another via the data link ([0047] To assure proper communication activities over the bus 30, the master LAS periodically sends a time distribution message to all of the field devices connected to the bus 30 which enables the receiving devices to adjust their local data link time to be in synchronization with one another. Between these synchronization messages, clock time is independently maintained in each device based on its own internal clock. Clock synchronization allows the field devices to synchronize function block execution across the segment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maneval in view of Biernat’s device with teaching of CHRISTENSEN in order to provide to an intelligent linking device and method for interfacing smart field devices (CHRISTENSEN [0051])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498